Citation Nr: 1004501	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back 
disorder (claimed as chronic back pain due to 
levoscoliosis).

3.  What is the proper monetary amount of nonservice-
connected pension allowable, to include whether the 
Veteran's income is excessive for purposes of payment of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active duty from December 1968 to April 
1970.  He was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a January 2007 rating decision, the RO denied 
service connection for a low back disorder and, in a March 
2007 rating decision, the RO granted entitlement to 
nonservice-connected pension benefits.  A May 2008 rating 
decision denied entitlement to service connection for sleep 
apnea.  

In its March 2007 rating decision, the RO granted the 
Veteran's claim for non-service-connected pension, effective 
from October 20, 2006.  In his March 2007 notice of 
disagreement (NOD), the Veteran disagreed with the "monetary 
amount" of his disability pension.  In a June 2009 letter, 
the VA Pension Management Center in Milwaukee, Wisconsin, 
advised the Veteran that his income effective October 20, 
2006 exceeded the maximum annual pension limit and 
"disallowed" his claim for benefits.  Thus, the Board has 
characterized the issue on appeal to most accurately reflect 
the current status of the Veteran's claim.

In his August 2008 substantive appeal, the Veteran requested 
to testify during a personal hearing at the RO before a 
Veterans Law Judge.  However, in October 2008, it was noted 
that the Veteran requested to testify during a video 
conference hearing at the earliest possible date.  In a 
September 2009 letter, the RO advised the Veteran that he 
was scheduled for a video conference hearing at the 
Nashville RO in October 2009.  However, in a letter dated 
the next week, the Veteran said that getting to Nashville 
was an "improbability" for him.  In a September 10, 2009 
signed statement, he indicated that he would not attend the 
personal hearing.  Accordingly, the Veteran's request for a 
hearing is considered to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

First, the Veteran asserts that he has sleep apnea that was 
present during active service and continued since that time.  
In an October 2007 signed statement, the Veteran said that 
"[t]o the best of my knowledge my apnea was not officially 
diagnose[d] until around May of 2006" but he had difficulty 
staying awake during boot camp and was extremely tired in 
service.  In a July 2008 written statement, the Veteran 
explained the factors that caused sleep apnea and said that 
"[i]f these facts are as easy for me to find, the Marine 
Corp had to know" but it "just didn't care".  He asserted 
that the "military was complacent in knowing these facts 
and/or ignored them putting me and the men I served with in 
danger due to the fact snoring is a byproduct of the 
disease.  Snoring can get a squad, platoon or company wiped 
out in the bush".  

In a November 2007 signed statement, R.E.W., the Veteran's 
son, said that the Veteran had difficulty staying awake for 
a prolonged time.  In a December 2007 signed statement, 
W.J., Jr., said he was the Veteran's co-worker for 15 years 
and witnessed him fall asleep during meetings or sleeping in 
his work area. 

Service treatment records are devoid of any reference to 
complaints or diagnosis of, or treatment for, sleep apnea.  
Post service, VA medical records, dated from May 2006 to 
November 2007, indicate that, when seen in May 2006, the 
Veteran was noted to have a past medical history of sleep 
apnea, for which he used a CPAP (continuous positive airway 
pressure )-machine.  A November 2007 VA outpatient record 
includes an assessment of stable sleep apnea.

The Veteran has not been provided with a VA medical 
examination assessing whether he has sleep apnea related to 
his military service.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002 & Supp. 2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In this case, the Veteran's DD Form 214 shows that he was 
awarded a Combat Action Ribbon for service in the Republic 
of Vietnam, clearly indicating that he was exposed to 
combat.  Accordingly, his assertions regarding events during 
combat are to be presumed if consistent with the time, 
place, and circumstances of such service, thereby relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  38 U.S.C.A. § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). As there 
is competent evidence of a current sleep apnea disability 
and the Veteran has described having sleep problems since 
service, a medical examination is necessary to determine 
whether the current disability was caused by, or is 
otherwise related to his military service.

Second, the Veteran seeks service connection for a low back 
disorder.  According to his September 2006 claim for VA 
benefits, his chronic back pain due to levoscoliosis of the 
spine initially occurred in January 1959.  In an October 
2006 signed statement, he said that he experienced chronic 
back pain since age ten and that, in addition to a curvature 
of the spine, his left leg was 3" shorter than his right leg 
and caused pain that he reported when examined for 
enlistment into service.  He said that he took pain killers 
during boot camp and had his left boot built up that pulled 
heavily on his back.

Pre-service private medical records from John Gaston 
Hospital, dated in January 1959, reflect that the Veteran, 
who was 10 years old, was treated for displacement of the 
left distal femoral epiphysis after being struck by a car 
that month.

Service treatment records indicate that, on a report of 
medical history completed in May 1968, when he was examined 
for pre-induction, it was noted that the Veteran had "mild 
scoliosis".  On an examination completed at that time, the 
Veteran was noted to have lumbar scoliosis with a pelvic 
tilt.  The post service VA medical records, dated from 1971 
to 2007, include the Veteran's complaints of low back pain 
during 2006 and 2007.

A Veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Here, a medical opinion is required as to whether the 
Veteran's scoliosis was aggravated by service.  Any 
additional VA medical records should also be obtained, dated 
after November 2007.

Finally, as previously mentioned, in the March 2007 rating 
decision, the RO granted the Veteran's claim for nonservice-
connected pension.  In his March 2007 NOD, he objected to 
the "monetary amount" of his disability pension.  He did not 
receive a SOC as to this claim.  An October 2008 Deferred 
Rating Sheet notes the Veteran's March 2007 NOD as to the 
monetary amount of the disability pension, that he submitted 
additional pertinent evidence, and that the July 2008 SOC 
did not address his disagreement.  It was further noted that 
his pension award "should be adjusted to reflect additional 
income minus unreimbursed medical expenses".  In its June 
2009 letter, the VA Pension Management Center advised the 
Veteran that his income effective October 20, 2006 exceeded 
the maximum annual pension limit and "disallowed" his claim 
for benefits.  However, a SOC has still not been issued.  
The Board must remand this issue to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the VA 
medical facility in Memphis, Tennessee, 
to include records from the Memphis 
South Clinic (CBOC), for the period 
from November 2007 to the present.

2.  Thereafter, schedule the Veteran 
for a VA orthopedic examination.  The 
claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination 
report. Any indicated studies should be 
performed.  

The examiner should identify all 
disabilities of the Veteran's low back.

The examiner should provide an opinion 
as to whether the Veteran's scoliosis, 
noted upon entrance examination in May 
1968, was aggravated during his 
service.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not 
sufficient to be considered aggravation 
in service.)  If the Veteran's 
scoliosis did worsen during service, 
was any such worsening beyond the 
natural progression of the condition? 

If the Veteran has a low back 
disorder(s) other than scoliosis, is it 
at least as likely as not (a 
probability of 50 percent or greater) 
that this disability had its clinical 
onset during active service or is 
related to an in-service disease, 
event, or injury?

A detailed rationale for any opinion 
expressed should be provided.

3.  Schedule the Veteran for an 
appropriate VA examination to assess 
sleep apnea.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report. Any indicated 
studies should be performed.  

The examiner should provide an opinion 
as to whether is it at least as likely 
as not (a probability of 50 percent or 
greater) that sleep apnea had its 
clinical onset during active service or 
is related to an in-service disease, 
event, or injury?  In providing this 
opinion, the examiner should 
acknowledge the Veteran's complaints of 
continuity of symptomatology since 
service.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Readjudicate the Veteran's claims 
for service connection for a low back 
disorder and sleep apnea.  If the 
claims remain denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

5.  Finally, issue the Veteran a 
statement of the case on the issue of 
what is the proper monetary amount of 
nonservice-connected pension allowable, 
to include whether the Veteran's income 
is excessive for purposes of payment of 
nonservice-connected pension benefits.  
If the Veteran perfects an appeal of 
this claim, return it to the Board in 
accordance with the usual appellate 
procedures.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

